EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Keating on 2/17/2022.

The application has been amended as follows: 

In each of claims 28-31, 35, 36 and 38-45, line 1, after “An auto-injector apparatus”, with a safety syringe received therein has been inserted. 

In claim 46, line 2, after “an auto-injector apparatus”, with a safety syringe received therein has been inserted.

In claim 46, last line, “a prefilled safety syringe.” has been deleted and wherein the safety syringe is prefilled. has been inserted therefore.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for modifying closest art McLoughlin (WO 2011/012849, see action 10/26/2021) such that it includes a safety syringe received therein, where the safety syringe includes a sheath deployable to a closed position and the auto-injector is configured to allow movement of the sheath to said closed position as there was no suggestion in the prior art for adding a safety syringe with its own sheath to the device of McLoughlin (McLoughlin already has its own way of shielding the syringe) and to modify McLoughlin such that the sheath of the syringe would project from the syringe housing the closed position in addition to the existing shield/sheath 30 of McLoughlin constitutes impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783